DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed on 05/04/2022 have been entered. Claims 21, 23-26, 29-31, 33-36, 39, and 40 remain pending in the application. Claims 21, 23, 26, 31, 33, and 36 have been newly amended, Claims 22, 27-28, 32, and 37-28 have been newly canceled. Applicant’s amendments to the Claims have overcome each and every objection and 35 U.S.C. 112(a) and 112(b) rejection previously set forth in the Non-final Office Action mailed 02/04/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 21, 23-26, and 29-30 are is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Lacorazza et al. (US 6983555).
Regarding Claim 21, Lacorazza et al. teaches a sole structure (103) for an article of footwear (102) including an upper (104), the sole structure comprising: an upper plate (see annotated Fig.) formed from a substantially non-foamed material; a lower plate (see annotated Fig.) formed from a substantially non-foamed material and spaced apart from the upper plate (annotated fig. 1B shows the upper and lower plates being spaced apart from one another; col. 5 ll. 43-45, “Support 140 is constructed from, for example, plastic, composites such as carbon or graphite epoxy, or metal,” wherein annotated fig. 1 shows the upper and lower plates being a part of the support (140)); a first leg (see annotated Fig.) extending from the upper plate to the lower plate (annotated fig. 1B shows the first leg extending between the upper and lower plates); a second leg (see annotated Fig.) disposed between the first leg and an anterior end of the sole structure and including a first end (see annotated Fig.) attached to the upper plate and a second end (see annotated Fig.) attached to the lower plate (annotated fig. 1B shows the second leg disposed between the first leg and the anterior end of the sole structure, and having a first end attached to the upper plate and a second end attached to the lower plate), the second end being disposed closer to the anterior end than the first end (annotated fig. 1B shows the second end being disposed closer to the anterior end than the first end); and a midsole (106) in contact with the upper plate and extending between the upper plate and the lower plate along at least one of the first leg and the second leg (annotated fig. 1A shows the midsole (106) being in contact with the upper plate, and extending between the upper plate and the lower plate, and therefore also along the length of the first and second legs).
Regarding Claim 24, Lacorazza et al. teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Lacorazza et al. further teaches wherein the upper plate (see annotated Fig.) and the lower plate (see annotated Fig.) are convergent (annotated fig. 1B shows the upper and lower plates converging).
Regarding Claim 25, Lacorazza et al. teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Lacorazza et al. further teaches wherein the upper plate (see annotated Fig.) tapers toward the lower plate (see annotated Fig.) (annotated fig. 1B shows the upper plate tapering towards the lower plate).
Regarding Claim 26, Lacorazza et al. teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Lacorazza et al. further teaches wherein the upper plate (see annotated Fig.) is spaced apart from the lower plate (see annotated Fig.) by a first distance (see annotated Fig.) proximate to a posterior end of the sole structure (103) and is spaced apart from the lower plate by a second distance (see annotated Fig.) at a location between the posterior end and an anterior end of the sole structure, the second distance being less than the first distance (Annotated fig. 1B shows the upper and lower plates being spaced apart by a first distance proximate to the posterior end of the sole, and a second distance between the posterior and anterior ends of the sole, the second distance being less than the first distance).
Regarding Claim 29, Lacorazza et al. teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Lacorazza et al. further teaches wherein the first leg (see annotated Fig.) extends at a first angle (see annotated Fig.) between the upper plate (see annotated Fig.) and the lower plate (see annotated Fig.) and the second leg (see annotated Fig.) extends between the upper plate and the lower plate at a second angle (see annotated Fig.), the second angle being different than the first angle (annotated fig. 1B shows the first angle and second angle being different from one another, the first angle being acute, and the second angle being obtuse).
Regarding Claim 30, Lacorazza teaches an article of footwear (102) incorporating the sole structure (103) of Claim 21 (see rejection above; Fig. 1 shows the sole structure (103) of Claim 21 incorporated into an article of footwear (102)). 

    PNG
    media_image1.png
    430
    838
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    416
    834
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    468
    601
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacorazza et al. (US 6983555) and further in view of Goodwin et al. (US 2007/0074423).
Regarding Claim 23, Lacorazza et al. teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. 
Lacorazza et al. does not teach wherein the midsole includes a foamed polymer material.
Attention is drawn to Goodwin et al., which teaches an analogous article of footwear. Goodwin et al. teaches a sole structure (30) for an article of footwear (10) including an upper (20), the sole structure comprising: a plate (61), wherein the plate is embedded in a midsole (32) (paragraph [0064], “inserts 61 and 62 may be formed of unitary construction with the polymer foam, plates, or other elements of midsole 31,” wherein the inserts are referring to the plates and further wherein as the plates are formed in unitary construction with the midsole they are considered as embedded within the midsole). Goodwin et al. further teaches wherein the midsole includes a foamed polymer material (paragraph [0034], “midsole 32 may be substantially formed from a polymer foam material”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lacorazza et al. such that the midsole includes a foamed polymer material, as this material is a conventionally known material for forming midsoles that would produce no unexpected results (paragraph [0034], “A conventional midsole is primarily formed of a polymer foam material”), especially as Lacorazza et al. teaches a foamed material, but does not specifically disclose a polymer foam (Lacorazza et al. col. 4 ll. 29-33, “A first layer 110 is preferably made of a resilient material, such as a high-density foam or rubber. A second layer 130 disposed beneath first layer 110 is also preferably made of a resilient material, preferably the same material as first layer 110”). Further in support of this conclusion of obviousness, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Claims 31, 34-36, and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schindler et al. Figs. 1-3 (US 7707743) in view of Schindler et al. Fig. 10 (US 7707743).
Regarding Claim 31, Schindler et al. Figs. 1-3 teaches a sole structure for an article of footwear (10) including an upper (12), the sole structure (14) comprising: an upper plate (32) formed from a substantially non-foamed material; a lower plate (34) formed from a substantially non-foamed material (col. 4 ll. 66- col. 5 ll. 1, “upper member 32 and lower member 34 are plates formed of an elastomeric material, e.g. a polyether-black co-polyamide polymer”) and spaced apart from the upper plate (32) (fig. 1 shows the upper plate (32) spaced apart from the lower plate (34)); a first leg (see annotated Fig.) extending from the upper plate (32) to the lower plate (34); a second leg (see annotated Fig.) disposed between the first leg and an anterior end of the sole structure and including a first end (see annotated Fig.) attached to the upper plate (32) and a second end (see annotated Fig.) attached to the lower plate (34), the second end being disposed closer to the anterior end than the first end (annotated fig. 1 shows the first leg and the second leg, the second leg being disposed between the first leg and the anterior end, and having a first end closer to the anterior end than the second end). 
Schindler et al. figs. 1-3 does not teach a midsole in contact with the upper plate, at least one of the first leg and the second leg being disposed within the midsole.
Attention is drawn to Fig. 10 of Schindler et al., which teaches an analogous embodiment of an article of footwear. Fig. 10 of Schindler et al. teaches a sole structure, the sole structure comprising: an upper plate (32) formed from a substantially non-foamed material; a lower plate (34) formed from a substantially non-foamed material (col. 4 ll. 66- col. 5 ll. 1, “upper member 32 and lower member 34 are plates formed of an elastomeric material, e.g. a polyether-black co-polyamide polymer”) and spaced apart from the upper plate (fig. 1 shows the upper plate (32) spaced apart from the lower plate (34)); a first leg (see annotated Fig.) extending from the upper plate (32) to the lower plate (34); and a second leg (see annotated Fig.) disposed between the first leg and an anterior end of the sole structure and including a first end (see annotated Fig.) attached to the upper plate (32) and a second end (see annotated Fig.) attached to the lower plate (34), the second end being disposed closer to the anterior end than the first end (annotated fig. 10 shows the first leg and the second leg, the first leg being disposed between the first leg and the anterior end, and having a second end closer to the anterior end than the first end); and a midsole (20) in contact with the upper plate (32), at least one of the first leg and the second leg being disposed within the midsole (20) (col. 7 ll. 4-6, “midsole 20 is formed of a layer 92 of foam, with support assembly 30 disposed within layer 92,” wherein annotated fig. 10 shows the support assembly (30) includes upper plate (32), lower plate (34) and the first and second legs, therefore the first and second legs are disposed within the midsole, fig. 10 additionally shows the upper plate (32) in contact with the midsole (20)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schindler et al. Figs. 1-3 with Schindler et al. Fig. 10 such that the sole structure includes a midsole in contact with the upper plate, at least one of the first leg and the second leg being disposed within the midsole so that additional cushioning is provided in the heel of the shoe to improve the shock absorption of the sole structure, increasing the comfort of the wearer (col. 4 ll. 5-7, “Midsole 20 is attached to upper 12 and functions as the primary shock-attenuating and energy-absorbing component of footwear 10”).
Regarding Claim 34, Schindler et al. Figs. 1-3 teaches all of the limitations of the sole structure of Claim 31, as discussed in the rejections above. Schindler et al. Figs. 1-3 further teaches wherein the upper plate (32) and the lower plate (34) are convergent (fig. 1 shows the upper (32) and lower (34) plates being convergent).
Regarding Claim 35, Schindler et al. Figs. 1-3 teaches all of the limitations of the sole structure of Claim 31, as discussed in the rejections above. Schindler et al. Figs. 1-3 further teaches wherein the upper plate (32) tapers toward the lower plate (34) (fig. 1 shows the upper plate (32) tapering towards the lower plate (34).
Regarding Claim 36, Schindler et al. Figs. 1-3 teaches all of the limitations of the sole structure of Claim 31, as discussed in the rejections above. Schindler et al. Figs. 1-3 further teaches wherein the upper plate (32) is spaced apart from the lower plate (34) by a first distance (see annotated Fig.) proximate to a posterior end of the sole structure and is spaced apart from the lower plate by a second distance (see annotated Fig.) at a location between the posterior end and an anterior end of the sole structure, the second distance being less than the first distance (annotated fig. 1 shows the upper plate being spaced from a lower plate at a first distance proximate the posterior end and a second distance between the posterior and anterior ends of the sole structure, the second distance being less than the first distance).
Regarding Claim 39, Schindler et al. Figs. 1-3 teaches all of the limitations of the sole structure of Claim 31, as discussed in the rejections above. Schindler et al. Figs. 1-3 further teaches wherein the first leg (see annotated Fig.) extends at a first angle between the upper plate (32) and the lower plate (34) and the second leg (see annotated Fig.) extends between the upper plate (32) and the lower plate (34) at a second angle, the second angle being different than the first angle (annotated fig. 1 shows the first leg and second leg extending from the upper (32) to the lower (34) plate at different angles).
Regarding Claim 40, Schindler et al. Figs. 1-3 teaches an article of footwear (10) incorporating the sole structure of Claim 31 (as discussed in the rejections above).

    PNG
    media_image4.png
    478
    838
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    461
    811
    media_image5.png
    Greyscale

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schindler et al. Figs. 1-3 (US 7707743) in view of Schindler et al. Fig. 10 (US 7707743) and further in view of Goodwin et al. (US 2007/0074423).
Regarding Claim 33, Schindler et al. Figs. 1-3 teaches all of the limitations of the sole structure of Claim 31, as discussed in the rejections above. 
Schindler et al. Figs. 1-3 does not teach wherein the midsole includes a foamed polymer material.
Attention is drawn to Goodwin et al., which teaches an analogous article of footwear. Goodwin et al. teaches a sole structure (30) for an article of footwear (10) including an upper (20), the sole structure comprising: a plate (61), wherein the plate is embedded in a midsole (32) (paragraph [0064], “inserts 61 and 62 may be formed of unitary construction with the polymer foam, plates, or other elements of midsole 31,” wherein the inserts are referring to the plates and further wherein as the plates are formed in unitary construction with the midsole they are considered as embedded within the midsole). Goodwin et al. further teaches wherein the midsole includes a foamed polymer material (paragraph [0034], “midsole 32 may be substantially formed from a polymer foam material”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schindler et al. figs. 1-3 such that the midsole includes a foamed polymer material, as this material is a conventionally known material for forming midsoles that would produce no unexpected results (paragraph [0034], “A conventional midsole is primarily formed of a polymer foam material”). Further in support of this conclusion of obviousness, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 27, and 28 in view of Gyr and 21, 24-26, and 29-30 in view of Schindler et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection has been set forth above in view of Lacorazza et al. (US 6983555)
Applicant’s arguments with respect to claim(s) 31, 37, and 38 in view of Gyr and 31, 34-36, and 40 in view of Schindler et al. have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding independent Claim 31 and its dependents, Applicant submits that Gyr and Schindler do not teach a midsole that is in contact with an upper plate and extends between the upper plate and lower plate, and along a leg between the upper and lower plates. Examiner submits that this entire limitation was not claimed in claim 31, instead Claim 31 was amended to include “at least one of the first leg and the second leg being disposed within the midsole” rather than the limitation claiming the midsole extends along one of the first and second legs. Examiner does agree that Gyr does not teach this limitation, and as such the rejection has been withdrawn. Examiner does not agree that Schindler et al. does not teach this limitation, and submits that Schindler et al. shows in Fig. 10 the midsole on either side of the upper and lower plates, and therefore the first and second legs, and discloses “midsole 20 is formed of a layer 92 of foam, with support assembly 30 disposed within layer 92,” (col. 7 ll. 4-6,) wherein the support assembly includes the upper and lower plates and the first and second legs, meaning that the plates and the legs are all disposed within in the midsole, meeting the limitations of amended Claim 31. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crary (US 6457261) teaches a sole structure having an upper plate, a lower plate, several legs extending between the upper and lower plates, and a midsole in contact with the upper plate and extending along the length of the leg.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                                                                                                                                                                                                                    
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732